DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered. 

Election/Restriction
Applicant is reminded of their elections recited in the office action dated 09/08/2020.  Based on these, claims previously under examination no longer read on the elected species and are withdrawn.

Claim Status
Claims 29-160 are new.
Claims 1-20, 24, and 26 are canceled.
Claims 21-23, 25, 27-103 and 106-160 are withdrawn.
Claims 104-105 are under examination.

Priority
Applicant’s Arguments: According to the Examiner, the disclosure of the prior filed US Application No. 14/095,395 fails to provide adequate support or enablement in the manner provided by the first paragraph of pre-AIA  35 U.S.C. 112. This allegedly leaves the chain of priority broken and the US. effective filing date of claims 24-27 set at June 22, 2018. Applicant traverses.
Applicant submits that claims 24 and 26 have been cancelled without prejudice or disclaimer. Thus, this rejection as it applies to these claims is moot and should be withdrawn.
Without acquiescing to the assertions of the Examiner and solely for the purposes of expediting prosecution, claim 25 is amended herein to be an independent claim. Further, all instances of “an amino acid sequence of” have been replaced with “the amino 
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered and are found persuasive with respect to the claims under examination above.  Claims 104-105 are currently enabled and so receive the U.S. effective filing date of 12/03/2013 at least. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2021 is being considered by the examiner.  

Objections Withdrawn
Claim Warning
The duplicate claim warning over claims 26-27 is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - Improper Markush Grouping
The rejection of claims 24-27 on the judicially-created basis that they contain an improper Markush grouping of alternatives is withdrawn in view of Applicant’s amendments.  

Claim Rejections - 35 USC § 112
The rejection of claims 24-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn since these claims are no longer under examination.  

The rejection of claims 24-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn since these claims are no longer under examination.

Claim Rejections - 35 USC § 102
The rejection of claims 24-27 under pre-AIA  35 U.S.C. 102b as being anticipated by Masternak (WO2014/087248, published 06/12/2014, on IDS) is withdrawn since these claims are no longer under examination.

Double Patenting
The rejection of claims 24-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 30-35 of copending Application No. 14/095395 (reference application) is withdrawn since these claims are no longer under examination.

The rejection of claims 24-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 15/991774 (reference application) is withdrawn since these claims are no longer under examination.  

The rejection of claims 24-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/015592 (reference application) is withdrawn since these claims are no longer under examination.

The rejection of claims 24-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/015610 (reference application) is withdrawn since these claims are no longer under examination.







New Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 104-105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11059910. Although the claims at issue are not identical, they are not patentably distinct from each other.
The patented claims are drawn to bispecific antibodies comprising VH domains comprising SEQ ID NOs. 225, 226, and 227 as well as a VL domain comprising SEQ ID Nos. 240, 242, and 254 (patented claim 1).  These domains make a binding site for CD47 (claim 1).  These sequence identifiers are identical to the instant sequence identifiers and so claim 1 of the patent is a species of instant claim 104.  Patented claim 2 states that this binding site can comprise SEQ ID Nos. 114 and 168, which are again identical to the instant sequence identifiers of the same number.  Thus, patented claim 2 is a species of instant claim 105.  Therefore, the patented claims clearly render obvious the instant claims, genera of the patented claims.  


Claims 104-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, and 13-26 of copending Application No. 15/991774 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims are drawn to bispecific antibodies comprising a CD47 binding site with VH domains comprising SEQ ID NOs. 225, 226, and 227 as well as a VL domain comprising SEQ ID Nos. 240, 242, and 254 (copending claim 1). These sequence identifiers match those of instant claim 104 and so the copending claim is a species of instant claim 104.  Copending claim 5 recites SEQ ID Nos. 114 and 168 for this binding site VH/VL pair.  These too are identical to the sequences of instant claim 105 and so this copending claim is a species of instant claim 105.  Thus, the copending species claims clearly render the instant claims above obvious.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 104-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-19 and 23-26 of copending Application 
The copending claims are drawn to an antibody molecule comprising a VH domain comprising SEQ ID NOs. 225, 226, and 227 as well as a VL domain comprising SEQ ID Nos. 240, 242, and 254 (copending claim 1).  The only difference between this claim and instant claim 104 is semantics.  Copending claim 2 provides SEQ ID Nos. 114 and 168 as in instant claim 105.  Again the only difference in coverage of the copending claim versus instant claim 105 is semantics.  Even if molecule provided different coverage from a mixture of antibody molecules, which it does not, this is still a species of the antibody of instant claims and so renders all instant claims above obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 104-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8, and 10-12 of copending Application No. 16/015610 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Copending claim 1 recites a bispecific antibody molecule comprising a CD47 binding domain with SEQ ID Nos. 225-227, 240, 242, and 254, which are identical to the CDRs of instant claim 104.  Copending claim 2 recites SEQ ID NO. 114 and 168, which provide the variable regions of instant claim 105.  These copending claims, as bispecific antibodies are species of the instant claims and so render them obvious.  


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 104-105 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2 of copending Application No. 16/015592 (reference application). 
The copending claims are drawn to an antibody molecule comprising a VH domain comprising SEQ ID NOs. 225, 226, and 227 as well as a VL domain comprising SEQ ID Nos. 240, 242, and 254 (copending claim 1).  The only difference between this claim and instant claim 104 is semantics.  Copending claim 2 provides SEQ ID Nos. 114 and 168 as in instant claim 105.  Again the only difference in coverage of the copending claim versus instant claim 105 is semantics.  The antibody molecule fails to provide different 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Michael Allen/Primary Examiner, Art Unit 1642